Citation Nr: 0110031	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  98-14 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for status post 
subluxation of the right shoulder, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for patellofemoral 
syndrome of the right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for patellofemoral 
syndrome of the left knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to service connection for a posterior talus 
chip fracture of the right ankle secondary to patellofemoral 
pain syndrome of the right knee.

5.  Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.




REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1980 to December 
1984, and from June 1985 to November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claims as 
listed above.  The veteran filed a timely appeal to these 
denials.

In reviewing the veteran's claims file, the Board notes that 
in his notice of disagreement, and again in his substantive 
appeal, the veteran stated that he was seeking those benefits 
set forth in his claim, including "an Effective Date of any 
claim, formal or informal, in accordance with applicable 
statutes, regulations and case law."  It is not clear to the 
Board whether this language constitutes a formality in an 
effort to ensure that the all development is complete, or is 
an actual claim for an earlier effective date for the grant 
of one or more benefits.  As such, the RO may wish to clarify 
from the veteran and/or his attorney whether he is seeking an 
earlier effective date and, if so, which specific grant(s) he 
believes should be effective from an earlier date.




REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In particular, the Board observes 
that in his claim for increase and a total rating, received 
by VA in November 1997, the veteran raised several issues 
which should be addressed.  While the most recent VA 
examination, dated in March 1998, was quite thorough, the 
Board observes that the text of this examination report makes 
clear the fact that the examiner did not have the veteran's 
claims file available to her prior to or during her 
examination.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (2000) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition. Schafrath, 1 Vet. App. at 593-94.  Therefore, the 
Board thus finds that the veteran should undergo a new 
examination in which the veteran's claims file is provided 
to, and reviewed by, the medical examiner.

In addition, the Board notes that the veteran's right 
shoulder and bilateral knee disorders have repeatedly been 
reported to be productive of pain.  According to various 
decisions by the U.S. Court of Appeals for Veterans Claims, 
the application of 38 C.F.R. §§ 4.40 and 4.45(f) (2000) is to 
be considered when the record contains frequent references by 
the veteran to pain affecting his body.  See Voyles v. Brown, 
5 Vet. App. 451 (1993); Quarles v. Derwinski, 3 Vet. App. 129 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  38 C.F.R. 
§ 4.40 states that "functional loss...may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant..."  It also states that "a part 
which becomes painful on use must be regarded as seriously 
disabled."  Similarly, 38 C.F.R. § 4.45(f) states that in 
evaluating the disability of joints factors to be considered 
include "[p]ain on movement."  38 C.F.R. §§ 4.40, 4.45(f); 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, 
the RO should request that the examiner comment on these 
factors as well.

Finally, in reviewing the veteran's claim for service 
connection for a posterior talus chip fracture of the right 
ankle secondary to patellofemoral pain syndrome of the right 
knee, the Board observes that service connection may be 
established on a secondary basis not only for a disability 
which is proximately due to or the result of a service-
connected disease or injury, but also for that degree of 
additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 429, 448 (1995) (en banc).  Therefore, the RO should 
request that the examiner provide an opinion regarding 
whether the veteran's right ankle disorder has been 
aggravated (i.e., chronically worsened in severity) by any of 
the veteran's service-connected disabilities.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of the veteran's 
service-connected right shoulder and 
bilateral knee disabilities.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
or pain with use, and provide an opinion 
as to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact should be so stated.  

In addition, the examiner should be 
requested to provide an opinion as to 
whether any current right ankle disorder 
was caused or chronically worsened by any 
service-connected disability.  If such 
aggravation is shown, the examiner should 
then set forth, to the extent 
practicable, the degree of disability 
caused by this aggravation.

In making this assessment, the examiner 
is hereby notified that, in the context 
of VA laws and regulations, a temporary 
worsening of symptoms of a disability 
subject to exacerbation is not indicative 
of an increase in the severity of the 
underlying disability.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  
Rather, the service connected disorder 
must have caused or chronically worsened 
the veteran's right ankle disorder.

2.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO must review 
the claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

3. Thereafter, the RO should readjudicate 
the veteran's claims.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's attorney 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	WARREN W. RICE, JR.  
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





